Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 6, 2020

                                      No. 04-19-00743-CV

                                     John David HODGES,
                                           Appellant

                                                v.

                                        Isabel HODGES,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-18089
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        Appellant, proceeding pro se, seeks to appeal the trial court’s judgment granting a final
divorce in this cause. The clerk’s record and reporter’s record have been filed. The reporter’s
record contains a trial transcript reflecting the trial court’s ruling granting the divorce and the
clerk’s record contains judge’s notes denoting the terms of the divorce decree. However, the
clerk’s record does not contain a written final judgment signed by the trial court. The deputy
clerk of this court inquired with the trial court clerk and was informed that no final judgment has
been signed by the trial court judge.

        Accordingly, it is ORDERED that this appeal is ABATED for a period of thirty (30)
days to permit the trial court to enter a written judgment granting a final divorce decree so that
an appeal from the judgment may proceed. See TEX. R. APP. P. 27.2. Appellant’s prematurely
filed notice of appeal is effective and will be deemed filed “on the day of but after” the date the
trial court’s signed final judgment. See TEX. R. APP. P. 27.1(a).

        The trial court clerk is ORDERED to file a supplemental clerk’s record containing the
trial court’s written judgment in this court within thirty (30) days from the date of this order.

        If a supplemental clerk’s record containing the trial court’s written judgment is not filed
within the prescribed time period, this appeal will be dismissed. TEX. R. APP. P. 42.3. All other
appellate deadlines in this appeal are suspended pending further order of the court.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court